Citation Nr: 0602923	
Decision Date: 02/02/06    Archive Date: 02/15/06

DOCKET NO.  03-16 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a cervical spine 
disorder.

4.  Entitlement to service connection for a psychiatric 
disorder claimed as secondary to the spine disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The veteran served on active duty from April 1975 to April 
1979.

The instant appeal as to the spine disorder arose from a 
February 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which denied a claim for 
service connection for lumbar, thoracic, and cervical spine 
conditions.  The appeal as to the psychiatric disorder arose 
from a June 2002 rating decision which denied the claim.

In September 2005, a Board of Veterans' Appeals (Board) 
hearing was held before the undersigned, sitting at St. 
Petersburg, Florida, who is making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7102.

The Board interprets May 2003 correspondence from the 
appellant to be a claim for new and material evidence to 
reopen a claim for service connection for a bilateral knee 
disorder which had previously been denied in the February 
2002 rating decision.  Since this issue has not been 
developed by the RO, it is referred to the RO for appropriate 
action.  The issue is not inextricably intertwined with the 
issue on appeal.  Kellar v. Brown, 6 Vet. App. 157 (1994).


FINDINGS OF FACT

1.  A lumbar spine disorder, a thoracic spine disorder, and a 
cervical spine disorder are not attributable to the veteran's 
period of service.

2.  A psychiatric disorder is not attributable to the 
veteran's period of service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  A lumbar spine disorder, a thoracic spine disorder, and a 
cervical spine disorder were not incurred in or aggravated by 
the veteran's active military service.  38 U.S.C.A. §§ 1110, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303 
(2005).  

2.  A psychiatric disorder was not incurred in or aggravated 
by the veteran's active military service and is not 
attributable to a service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.303, 3.310 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant contends that he has a lumbar spine disorder, a 
thoracic spine disorder, and a cervical spine disorder which 
began in service.  He also asserts that service connection is 
warranted for anxiety and depression because his psychiatric 
problems are due to his spine disorders.  

The Board has evaluated all the evidence of record and 
concludes that the preponderance of the evidence is against a 
finding that the veteran's current spine disorders are 
related to service or that the veteran's psychiatric 
condition is due to a service-connected disorder.  

Service connection on a direct basis requires evidence that a 
disease or disorder was incurred in or aggravated during 
service or that the disease or disorder is otherwise 
attributable to service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002).  Service connection may also be granted for disease or 
disability which is diagnosed after discharge from service, 
when all of the evidence establishes that such disease or 
disability was incurred during service.  38 C.F.R. § 3.303(d) 
(2005).  To establish entitlement to service connection on a 
secondary basis, there must be competent medical evidence of 
record establishing that a current disability is proximately 
due to or the result of a service-connected disability.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Service connection for a lumbar spine disorder, a thoracic 
spine disorder, and a cervical spine disorder

The medical evidence of record fails to establish that the 
veteran's current spine disorders are related to his active 
service.  The service medical records are silent as to 
complaints referable to the upper or mid back.  The service 
medical records do include several medical records dated in 
September 1977 which note that the veteran reported a three 
month history of back pain without history of trauma.  The 
assessments included low back pain, low back strain, and 
chronic low back strain.  The veteran was treated with 
Parafon forte, physical therapy, and a bed board.  X-rays 
were normal, as was physical examination, with the exception 
of slight tenderness in the lumbar area.  The remainder of 
the service medical records, from October 1977 to April 1979, 
are silent for spine complaints, treatment, or diagnosis 
referable to the spine.  Thus, there is no in-service 
evidence referable to the cervical or thoracic spine, and the 
in-service evidence referable to the lumbar spine indicates 
no trauma and complaints that were treated for only a short 
time in service.
 
No relevant medical records are available from the end of the 
veteran's period of service in 1979 until approximately 20 
years later.  During this time, the veteran reported that he 
was treated from 1979 to 1982 at a VA medical facility in New 
York City; however, that VA office has responded to a request 
for records indicating that a search of files revealed no 
record of treatment or hospitalization.  In addition, the 
veteran testified before RO personnel in October 2003 that he 
saw a private physician for back complaints from 1982 or 1989 
until 1995; however, he also reported that that physician 
indicated that the records were no longer available.  The 
veteran also reported during the October 2003 hearing that he 
received no treatment for his back from 1995 to 1998.  

Private medical records, as well as the veteran's testimony, 
reveal that the veteran sustained a neck and back injury on 
August 19, 1999, after repetitively lifting 50 to 60 pounds.  
An April 2001 private medical record noted this history as 
well as the veteran's report of lower back problems in 
service which he claimed never resolved.  Following review of 
X-ray and MRI reports, the private examination report 
diagnosed cervical musculoligaments injury with loss of 
normal cervical spinal lordosis; cervical neuralgia; bulging 
discs and a disc herniation in the thoracic spine; and disc 
herniation in the lumbar spine.

There is no competent medical evidence of record which tends 
to show that the veteran's current spine disorders are 
related to his military service.  Statements by the veteran 
to the effect that any spine problems are the result of his 
service or any incident in service do not constitute 
competent medical evidence.  As a layperson, lacking in 
medical training and expertise, the veteran is not competent 
to address issues which require expert medical opinions, to 
include medical diagnoses or opinions as to medical etiology.  
See generally Jones v. Brown, 7 Vet. App. 134, 137 (1994); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494- 95 (1992).

Further, the Board finds that the lack of evidence of 
treatment for any problems for years prior to his 
intercurrent, on-the-job back and neck injury weighs against 
a finding that any current spine problems began during 
service.  With respect to negative evidence, the U. S. Court 
of Appeals for Veterans Claims (Court) held that the fact 
that there was no record of any complaint, let alone 
treatment, involving the veteran's condition for many years 
could be decisive.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  

While the Board acknowledges the veteran's statements that he 
did receive some back treatment during these years, his 
October 2003 testimony also indicates that there were long 
periods, like between 1995 and his injury in 1999, when he 
received no treatment for his back.  Thus, the available 
competent medical evidence reveals that the veteran had low 
back complaints for a short time in service that resolved 
over a year prior to discharge and the next competent medical 
evidence, over 20 years later, is evidence of an August 1999 
on-the-job back and neck injury.  It is only subsequent to 
the 1999 injury, that there is post-service medical evidence 
of treatment for the spine.  The Board therefore finds that 
the preponderance of the evidence is against the spine claims 
and that service connection for these disorders cannot be 
granted.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2005).  

Accordingly, in light of the absence of any competent 
evidence suggestive of a link between his current spine 
disorders and service, the Board finds that the preponderance 
of the evidence is against the veteran's claims for service 
connection for a lumbar spine disorder, a thoracic spine 
disorder, a cervical spine disorder.

Service connection for a psychiatric disorder

As an initial matter, the Board notes that the evidence does 
not show, and the veteran does not contend, that he has a 
psychiatric disorder which began in service.  Service medical 
records are silent as to complaints, treatment, or diagnosis 
of a psychiatric disorder.  Further, the first evidence of 
psychiatric complaints or treatment follows his August 1999 
on the job injury.  See Maxon v. West, 12 Vet. App. 453, 459 
(1999).  In addition, there is no competent medical evidence 
of record which tends to show that the veteran's current 
spine disorders are related to his military service.  

With regard to service connection on a secondary basis, there 
is no competent evidence that a psychiatric disorder resulted 
from a service-connected disability.  As explained above, 
service connection is not warranted for disorders of the 
spine.  In addition, the veteran is not currently service-
connected for any other disability.  Statements by the 
veteran to the effect that any psychiatric problems are the 
result of his "service-connected" spine disorders do not 
constitute competent medical evidence.  As a layperson, 
lacking in medical training and expertise, the veteran is not 
competent to address issues which require expert medical 
opinions, to include medical diagnoses or opinions as to 
medical etiology.  See generally Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494- 
95 (1992).

Accordingly, in light of the absence of any evidence 
suggestive of a link between a current psychiatric disorder 
and service or a service-connected disability, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder.

Duty to Notify and Duty to Assist

The Board finds that VA has met its duties to notify and 
assist under the Veterans Claims Assistance Act (VCAA).  See 
also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2005).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004), the Court held that a VCAA notice must inform a 
claimant of any information and evidence not of record (1) 
needed to substantiate the claim; (2) VA will seek to 
provide; and (3) the claimant is expected to provide.  
Interpreting 38 C.F.R. § 3.159(b)(1), the Court also held 
that VA must ask him to submit any pertinent evidence in his 
possession ("fourth element").

As for the duty to notify, in July 2001, March 2002, and June 
2003 letters, VA notified the veteran of the basic elements 
of service-connected claims and informed him that, if he 
provides information about the sources of evidence or 
information pertinent to the elements of the claim (including 
medical records, employment records, records from other 
federal agencies), VA would make reasonable efforts to obtain 
the records from the sources identified.  The letters also 
informed him that he ultimately is responsible for 
substantiating his claim even though the law requires VA 
assistance in claim substantiation, and that he can submit 
relevant evidence on his own.  With respect to the fourth 
element of a valid VCAA notice, the letters did not 
specifically notify the veteran that he could submit any 
pertinent evidence in his possession; however, the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Given the foregoing, the Board is satisfied that the veteran 
has been adequately informed of all four elements of a valid 
VCAA notice.  He was notified of what the evidence must show 
to result in service connection, and was on notice throughout 
the appeal through the pertinent rating decision, statement 
of the case, supplemental statements of the case, and VCAA 
letters why the claims remain denied.  He was told about his 
and VA's respective claim development responsibilities.

VA's duty to assist a claimant in substantiating his claim 
(see 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), 
(d) (2005)) also has been satisfied.  The duty to assist 
contemplates that VA will help a claimant obtain relevant 
records, whether or not the records are in federal custody, 
and that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  

Here, the RO obtained the veteran's service medical records 
and all available VA treatment records.  The veteran has not 
identified any additional available evidence which is 
pertinent to the claims adjudicated in this decision and has 
not been associated with the claims folder.  While VA 
examinations with medical opinions were not developed, such 
examinations are not necessary in order to make a decision on 
the claims for direct service connection.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  This is so because there is no 
probative evidence, as explained above, which indicates that 
the claimed disabilities may be associated with active 
service.  Accordingly, the Board finds that the duty to 
assist was met; nothing in the record indicates that relevant 
evidence exists, but is missing from the record due to 
inaction of VA inconsistent with VCAA.




ORDER

Claims for entitlement to service connection for a lumbar 
spine disorder, a thoracic spine disorder, a cervical spine 
disorder, and a psychiatric disorder are denied.



____________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


